Citation Nr: 1203786	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for tinnitus, and also granted service connection for bilateral hearing loss.  


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's tinnitus has been medically related, by a private physician, to his active duty service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. Factual Background and Analysis

The Veteran essentially contends that he currently has intermittent tinnitus that is related to excessive noise exposure during his active duty service.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370 (2002). 

In this case, the Veteran initially filed a formal claim in May 2007 for service connection for tinnitus, which he claimed was due to acoustic trauma while in service.  He reported working as a radio technician, around amphibious vehicles, and in artillery areas.  He reported working on ships which transported the amphibious tanks, and was exposed to daily noise from P-5s, which were the amphibious vehicles and mine destroyers.  At that time, the Veteran did not specifically indicate when his tinnitus began.  

On a VA examination in July 2007, the examiner noted that the Veteran reported having bilateral and periodic tinnitus.  With regard to the date and circumstances of onset of tinnitus, the examiner noted that the Veteran reported he did not remember having tinnitus during service, and reported that his tinnitus was so infrequent that he did not have enough tinnitus to report the frequency or duration or onset.  The examiner noted that the Veteran reported that his tinnitus was not significant and that he was "not claiming tinnitus".  

In a notice of disagreement (NOD), submitted in September 2007, the Veteran claimed he did not report to the VA doctor that he had ringing in his ears since service and continued to have ringing his ears, but that the ringing comes and goes and was not continuous.  He claimed this affected him through his life, and the reason he indicated on the VA examination that his tinnitus was not significant was because he was more concerned about hearing loss.  He reported his tinnitus affected him 3 to 5 times per month, for brief periods, and was very annoying.  

In a VA examination addendum dated in October 2007, the prior VA examiner noted the Veteran's statements in the September 2007 NOD, regarding the onset of his tinnitus, and indicated that "given [the Veteran's] conflicting reports concerning tinnitus, any opinion concerning tinnitus would be mere speculation".   

As noted above, the Veteran is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, supra; Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Although the VA examiner in 2007 noted the Veteran's inconsistencies regarding his tinnitus, the Board finds that the Veteran's account as to his tinnitus, including that it has been intermittent and not continuous, to be credible.  The Board therefore concludes that there is sufficient evidence of a current disability of tinnitus.  

With regard to noise exposure in service, the Veteran has essentially contended he was exposed to excessive noise in service, and the Board acknowledges that he is capable of describing and reporting his noise exposure in service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Moreover, there is no apparent dispute as to the Veteran's report of exposure to excessive noise in service, and acoustic trauma in service is essentially conceded.  In that regard, service connection for bilateral hearing loss based upon noise exposure in service was granted in the August 2007 RO rating decision.  Thus, the question is one of medical nexus. 

In this case there are essentially two opinions on the likelihood that the Veteran's tinnitus is related to service, however, the VA examiner's ultimate conclusion is essentially a non-opinion.  In July 2007, the VA examiner opined that it was not likely that tinnitus was related to service, nothing that the Veteran did not remember having tinnitus in service and reported that his tinnitus was infrequent and not significant.  But then in an addendum dated in October 2007, the VA examiner indicated that any opinion concerning tinnitus would be mere speculation given the Veteran's conflicting reports concerning tinnitus.  In that regard, the Board finds that the VA examiner's conclusion that any opinion provided would be speculative neither weighs for or against the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (noting that a speculative opinion neither establishes nor disproves a medical nexus).  See also Jones v. Shinseki, 23 Vet. App. 382   (2010) (an examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is an opinion, and that the examiner must explain the basis for his or her conclusion before such opinion can be relied upon).  

In support of his claim, the Veteran submitted an opinion from a private physician at the Mayo Clinic, Dr. Luis Garcia.  Dr. Garcia noted the Veteran's "history of significant noise exposure" in service, and his denial of any other significant noise exposure in his lifetime (much like the Veteran's denial of occupational or recreational  noise exposure on the VA examination in 2007).  Dr. Garcia opined that "both his bilateral hearing loss and bilateral tinnitus are mostly caused by the noise acoustic trauma that he was exposed to during his military service".  The Board finds Dr. Garcia's opinion to probative and persuasive 

Thus, in sum, the Board finds that the competent and probative evidence regarding nexus is in relative equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's exposure to noise in service, his lay statements regarding this tinnitus symptoms, and the private medical evidence of record, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 . 


ORDER

Service connection for tinnitus is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


